Citation Nr: 1631363	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-27 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to August 1969, to include service in the Oklahoma National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2013, the Veteran and his spouse testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of that proceeding is of record.

In April 2014 and September 2015, the Board remanded the issue on appeal for further evidentiary development.  


FINDING OF FACT

A right knee disability has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service.


CONCLUSION OF LAW

The criteria for an award of service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA.

In letters dated in February and April 2011, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim at issue; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Next, the "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations that are fully adequate to decide the claim.  The examiners indicated that the Veteran's claims file was reviewed and fully explained the basis for the opinion provided.  

Here, the Board notes that this matter was remanded in September 2015 in order to afford the Veteran and addendum opinion in connection with his right knee claim.  This opinion and examination was completed and associated with the Veteran claims file in February 2016.  As such, the Board finds that there has been substantial compliance with the terms of the multiple remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, in January 2013, the Veteran and his spouse testified before the undersigned Veterans Law Judge during a videoconference hearing.  The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In the present case, the undersigned fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

II.  Service connection.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran reported in statements and testified before the Board that his knee injury was the result of climbing stairs aboard ship and carrying heavy supplies.  The Veteran's service treatment records from his period of active duty did not show treatment for any knee injury or condition in service.  There was also no evidence of treatment for an injury to the right knee in records received from the Army National Guard.  The knees were normal at service discharge.  

After service, a May 1970 VA examination report noted "Orthopedic examination completely negative." 

The Veteran filed claims for compensation in April 1970 and December 1982, including for orthopedic disability.  There was no mention of right knee disability.  

Treatment notes front Dr. W dated April 2012, indicated that the Veteran received treatment for degenerative joint disease of the right knee.  Dr. W noted that the Veteran reported symptoms began 5 to 6 months prior to that date.  

A January 2013 examination report by Dr. J E reflected that during service, the Veteran suffered internal derangement and strain of the muscle tendon units of the knee secondary to severe stresses and from twisting injuries.  Dr. E concluded that these repetitive injuries in service had caused the Veteran to develop arthritis in the right knee.

In order to determine whether the Veteran has a right knee injury that was caused by his military service, the Veteran was afforded a VA examination.  The examiner diagnosed right knee strain and right knee medical collateral ligament instability on examination dated December 23, 2014. The Veteran reported that the condition began while on ship carrying 5 gallon buckets of paint up and down stairs.  He reported that he had pain and swelling and that the condition has gotten worse.  The Veteran stated that it hurt on both sides of the knee, most time while working, and that the knee locks up and sharp pain shoots through especially while walking on uneven surfaces or trying to ride bicycles.  After examination and review of the claims file, the examiner opined the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that it was less likely than not that any diagnosed right knee disability had its clinical onset during service or was otherwise related to service.  The rationale was that, although the veteran does have a right knee condition, there is no evidence in any of the service medical records reviewed that showed that he had any type of injury or problem with the right knee while serving in the Navy or the Army National Guard.  The separation examination from the Navy only showed that he had had a left inguinal hernia repaired.  

The Veteran was again examined in January 2016.  He was diagnosed with right knee strain and arthritis, as well as a bone spur in the right knee.  The Veteran stated that his condition began while working on ship in Virginia during work that caused repetitive use of knees.  The Veteran reported repetitive bending and squatting.  He indicated that he had hernia surgery also from working this job.  After examination and a review of the claims file, the examiner found that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran's military records did not show any documentation of an injury or complaint of knee pain while in the service or within several years after discharge.  The examiner also noted that the May 1970 examination noted that the Veteran's orthopedic examination was completely normal.  The examiner noted that the Veteran's  history of climbing stairs and carrying heavy paint during service in the Navy certainly could cause injury and contribute to his current knee condition, however, the examiner stated that he was unable to find any record of complaints or injury in his record during or within a few years after dates of service. 

Based on the foregoing, the Board finds that service connection is not warranted in this case for the Veteran's diagnosed right knee conditions.  While the January 2013 physician indicated that the conditions of the Veteran service caused his current right knee arthritis, the VA examinations dated in December 2014 and January 2016, after review of the Veteran and his claims file, indicated otherwise.  In addition, the service records and the 1970 examination indicate no orthopedic or knee complaints.  A review of the claims file indicates a right knee disability dating from approximately 2012.  Treatment notes front Dr. W dated April 2012, indicated that the Veteran received treatment for degenerative joint disease of the right knee and that the Veteran reported that his symptoms began 5 to 6 months prior to that date.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the VA examiners reviewed the Veteran claims file and were apprised of the medical history and the Veteran's contentions regarding his right knee.  After examination and review, the examiners provided definite opinions supported by a reasoned rationale.  As such, the opinions are highly probative.  

The Veteran has contended on his own behalf that his right knee disability was caused by the strain put on it by the conditions of his service.  The Veteran testified to symptoms in service and afterward.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The contention  that general wear and tear leads to degenerative changes in the knee joint seems reasonable and has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2014 and 2016 VA medical opinions more probative than the Veteran's statements.  The examiners are medical professionals and were able to review the overall record, including the Veteran's history and opinions.  

Arthritis is a chronic disease and evidence of its presence in service and continuity of symptoms since then could serve as a basis for an award of service connection.  However, the lay evidence does not establish continuity of symptomatology.  Indeed, the evidence does not indicate arthritis until approximately 2012.  Though the Veteran now claims right knee symptoms since service, none were mentioned in the service treatment records and the musculoskeletal system was normal on service discharge examination.  The Veteran filed claims for compensation in 1970 and 1982, including for orthopedic disability, and made no mention of knee disability.  It seems reasonable that if knee problems persisted after service the Veteran would mention this when filing for compensation for other disabilities.  When first seen for knee problems in 2012, the Veteran reported that symptoms began 5 to 6 months earlier.  It was not until later, that the Veteran mentioned repetitive injury in service as the cause of knee problems.  As such, continuity of symptomatology from service is not shown in this case and cannot serve as a basis for service connection.

In summary, a preponderance of the evidence is against service connection.  Reasonable doubt does not arise and the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disability is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


